Fourth Court of Appeals
                                   San Antonio, Texas
                                          July 15, 2022

                                      No. 04-22-00216-CV

                                     2008 LEXUS GX470,
                                          Appellant

                                                v.

                                      The STATE of Texas,
                                            Appellee

            From the Criminal District Court, Magistrate Court, Bexar County, Texas
                                 Trial Court No. 2021W0676
                        Honorable Andrew Carruthers, Judge Presiding


                                         ORDER
         On July 5, 2022, we struck appellant Sean Foxx’s brief for failure to comply with
requirements of the Texas Rules of Appellate Procedure. See TEX. R. APP. P. 9.4, 9.5, 38.1. We
ordered appellant to file an amended brief that fully complies with the applicable rules. See id.
Appellant timely filed an amended brief, but it does not fully comply with the applicable rules.
For example, the brief does not include citations to the record with page numbers for either the
clerk’s or reporter’s records. We recognize appellant is acting pro se on appeal, but “a pro se
litigant is held to the same standards as licensed attorneys and must comply with applicable laws
and rules of procedure.” Strange v. Cont’l Cas. Co., 126 S.W.3d 676, 677 (Tex. App.—Dallas
2004, pet. denied). Nevertheless, despite the amended brief’s defects, we do not order appellant
to file a second amended brief. However, the submission panel may determine that appellant has
waived one or more issues due to inadequate briefing if the deficiencies are not corrected prior to
submission. See Canton-Carter v. Baylor Coll. of Med., 271 S.W.3d 928, 931 (Tex. App.—
Houston [14th Dist.] 2008, no pet.) (briefing waiver).

       Appellee’s brief is due on August 12, 2022. See TEX. R. APP. P. 38.6(b).




                                                     _________________________________
                                                     Rebeca C. Martinez, Chief Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 15th day of July, 2022.



                                              ___________________________________
                                              Michael A. Cruz,
                                              Clerk of Court